DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 22 recites “a light pattern projection system is provided for generating a light pattern on or in the area of the deflection device” which needs to be shown for understanding of the invention. Claim 23 recites “markers are provided on the deflection device, the positions of which are determinable by means of a camera” which needs to be shown for understanding of the invention. Claim 26 recites “a further projection device which is designed as a test projection device and which is provided for emitting the at least one test beam” which needs to be shown with proper labeling.
Claim Objections
Claims 5, 23, 29 are objected to because of the following informalities:  replace and/or with "at least one of A and B" (The board found that the "A and/or B" language meant the same as A alone, B alone, or A and B together. The board did note, however, that the preferred way of writing the claim is through use of "at least one of A and B" in the future).  For the purpose of Examination, the Examiner is interpreting “and/or” as “or” only. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: replace “markers are provided on the deflection device, the positions of which are determinable by means of a camera” with “markers are provided on the deflection device, the positions of which are determined  by the camera”
Claim 29 is objected to because of the following informalities: replace “a holographic head-up display device in which the information to be shown is holographically generatable” with “a holographic head-up display device in which the information is hologram generated”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 4, 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 4, the limitation “at least one deflection element of the deflection device is designed as a windshield” is vague. A review of fig. 3 shows the deflection device 23 is separate from windshield 29. So it ambiguous to say at least one deflection element of the deflection device is designed as a windshield. The deflection element 23 is separate from windshield 29. The Applicant is required to clarify.
As of claim 22, the limitation “a light pattern projection system is provided for generating a light pattern on or in the area of the deflection device” is vague. The Examiner is unclear about what is meant by “light pattern projection system” and how it 
As of claim 23, the limitation “markers are provided on the deflection device, the positions of which are determinable by means of a camera” is indefinite. The Examiner is unclear about which “markers” are provided by the deflection device and how the camera determines the positions of the markers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 19-20, 28, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA).
As of claim 1, KUZUHARA teaches a head-up display device [fig 2] for representing information in a field of view of an observer (shown by Lc) [fig 2], comprising: at least one projection device 120 [fig 2] [0031], a deflection device 220 [fig 2] comprising at least one deflection element (windshield) [0031] at which incident light beams (from 120) [fig 2] are deflected, a sensor device 170 (camera) [fig 2] [0031] for detecting data of a least one test beam (controller 150 electronically distorts an image in advance in accordance with distortion that occurs at projection optical system 120 and windshield 220 so as to be capable of allowing observer D to visually recognize satisfactory virtual image I. Further, display device 110 is also capable of displaying 
As of claim 2, KUZUHARA teaches at least one modulation device 110 (liquid crystal display) [fig 2] [0033], where the at least one modulation device 110 [fig 2] is provided for the correction of signal beams (generated by the controller 150 based on correction amount parameter stored in the memory 152) [0035] which are directed in the direction of the observer D [fig 2] with the at least one correction signal (from controller 150), in real time (based on the eye position of observer D) [0035].
As of claim 11, KUZUHARA teaches the projection device [fig 2] comprises an illumination device (having 150, 110) having at least one light source (light source is an inherent property of a projector, without a light source a projector will not work), at least one spatial light modulation device 110 [fig 2], and an optical system 120 having first lens 121, mirror 122, second lens 123.

As of claim 20, KUZUHARA teaches the sensor device 170 [fig 2] is designed as a camera [0031] for the detection of the at least one test beam (controller 150 electronically distorts an image in advance in accordance with distortion that occurs at projection optical system 120 and windshield 220 so as to be capable of allowing observer D to visually recognize satisfactory virtual image I. Further, display device 110 is also capable of displaying display pixels of a plurality of wavelengths so that the pixels are displaced for each display position, in accordance with the eye position of observer D detected by camera 170) [0036]. 
As of claim 28, KUZUHARA teaches a virtual visibility region I [fig 2] is provided in an observer plane (shown by the dotted line along Lc) [fig 2] in which an eye of an observer is situated D [fig 2], by which the shown information is observable in the field of view (shown by Lc) [fig 2]. 
As of claim 30, KUZUHARA teaches a method (for head-up display) [fig 2] for representing information in a field of view of an observer (shown by Lc) [fig 2], by at least one projection device 120 [fig 2] [0031], a deflection device 220 [fig 2] (windshield) [0031], a sensor device 170 (camera) [fig 2] [0031], and a control device 150 [fig 1], comprising: detecting data (by camera 170) [fig 2] of at least one test beam (controller 150 electronically distorts an image in advance in accordance with distortion that occurs at projection optical system 120 and windshield 220 so as to be capable of allowing observer D to visually recognize satisfactory virtual image I. Further, display device 110 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) in view of HARADA et al. (US 2017/0359558 A1; HARADA).
KUZUHARA teaches the invention as cited above except for at least one deflection element of the deflection device is designed as a windshield.
HARADA teaches a HUD display [fig 1] having at least one deflection element 126 [fig 1] of the deflection device (for reflecting light from concave mirror 125) [fig 1] is designed as a windshield [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one deflection element of the deflection device is designed as a windshield as taught by HARADA to the head-up display device as disclosed by KUZUHARA in order to reflect a projection image from the concave mirror in the driver's line of sight (HARADA; [0024]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being un-patentable over KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) in view of Burkhardt et al. (US 2018/0074316 A1; Burkhardt).
KUZUHARA teaches the invention as cited above except for at least one deflection element of the deflection device is designed to be angle-selective and at least one deflection element is designed as a volume grating.
Burkhardt teaches a data projection system [fig 3] having at least one deflection element of the deflection device 18 [fig 3] is designed to be angle-selective (angle range 17) [0071] and at least one deflection element is designed as a volume grating [0071].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one deflection element of the deflection device is designed to be angle-selective and at least one deflection element is designed as a volume grating as taught by Burkhardt to the head-up display device as disclosed by KUZUHARA in order to reflect a projection image from the concave mirror in the driver's line of sight (Burkhardt; [0024]). 
Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) in view of MASAKI et al. (US 2007/0148472 A1; MASAKI).
KUZUHARA teaches the invention as cited above except for the deflection device comprises at least two deflection elements.
MASAKI teaches a head-up display having a HUD device 20 [fig 2] comprises at least two deflection elements (at points A and C) [fig 2] [0074].
.
Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) in view of SMITHWICK et al. (US 2018/0046140 A1; SMITHWICK).
KUZUHARA teaches the invention as cited above except for a hologram is encoded into the spatial light modulation device. 
SMITHWICK teaches a holographic display [fig 1] a hologram is encoded [0090] into the spatial light modulation device 110 (DMD) [fig 1] [0090].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a hologram is encoded into the spatial light modulation device as taught by SMITHWICK to the head-up display device as disclosed by KUZUHARA in order to image the holographic image (SMITHWICK; [0089]).
Claim 18 is rejected under 35 U.S.C. 103 as being un-patentable over KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) in view of Shikii et al. (US 2013/0182302 A1; Shikii).

Shikii teaches a HUD 200 [fig 16A] having at least one modulation device (MEMS mirror) [0208] is designed in a reflective fashion, preferably as a MEMS modulation device 223 [0208].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one modulation device is designed in a reflective fashion, preferably as a MEMS modulation device as taught by Shikii to the head-up display device as disclosed by KUZUHARA in order to generate image light to display desired images (Shikii; [0209]).
Claim 26 is rejected under 35 U.S.C. 103 as being un-patentable over KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) in view of Kilcher et al. (US 2013/0176539 A1; Kilcher).
KUZUHARA teaches the invention as cited above except for a further projection device which is designed as a test projection device and which is provided for emitting the at least one test beam.
Kilcher teaches a further projection device 2, 4, 6, 8 [fig 1] which is designed as a test projection device (two or more projection systems should be configured such that the image projected by each of the projection system are in co-operation on the display surface) [0058] and which is provided for emitting the at least one test beam (test image) [0058].
.
Claim 29 is rejected under 35 U.S.C. 103 as being un-patentable over KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) in view of NAKAI (US 2016/0117802 A1).
KUZUHARA teaches the invention as cited above except for the head-up display device is designed as a holographic head-up display device in which the information to be shown is holographically generatable.
NAKAI teaches a projection device [fig 1] having the head-up display device 100 [fig 1] is designed as a holographic head-up display device 105 [fig 1] in which the information to be shown is holographically generatable (the displayer 105 may use, for instance, the principle of hologram to display an image on the HUD) [0051].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the head-up display device is designed as a holographic head-up display device in which the information to be shown is holographically generatable as taught by NAKAI to the head-up display device as disclosed by KUZUHARA to use in a movable body such as a vehicle and which supports the operation of the vehicle (NAKAI; [0029]).

Allowable Subject Matter
Claims 3, 8-10, 13-17, 21, 24-25, 27, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 3, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 and guides the displayed image to eye box 300 of observer D so that observer D visually recognizes virtual image I. Eye box 300 means the region in which observer D can visually recognize complete virtual image I. Camera 170 detects the eye position of observer D. KUZUHARA does not anticipate or render obvious, alone or in combination, the projection device is provided for the correction of signal beams with the at least one correction signal in real time, where in the case of a hologram calculation of a hologram provided for the projection device, the at least one correction signal is includable.
As of claim 8, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in 
As of claim 9, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 
As of claim 10, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 and guides the displayed image to eye box 300 of observer D so that observer D visually recognizes virtual image I. Eye box 300 means the region in which observer D can visually recognize complete virtual image I. Camera 170 detects the eye position of observer D. KUZUHARA does not anticipate or render obvious, alone or in combination, at least one deflection element is designed as a layer stack having dielectric layers.
As of claim 13, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in 
As of claim 14, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-
As of claim 15, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 and guides the displayed image to eye box 300 of observer D so that observer D visually recognizes virtual image I. Eye box 300 means the region in which observer D can visually recognize complete virtual image I. Camera 170 detects the eye position of observer D. KUZUHARA does not anticipate or render obvious, alone or in combination, 
As of claim 16, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 and guides the displayed image to eye box 300 of observer D so that observer D visually recognizes virtual image I. Eye box 300 means the region in which observer D can visually recognize complete virtual image I. Camera 170 detects the eye position of observer D. KUZUHARA does not anticipate or render obvious, alone or in combination, at least one modulation device is designed as a phase modulator comprising liquid crystals, where the orientation of the liquid crystals is controllable by means of local electric fields. 
Claim 17 is allowed as being dependent on claim 16.
As of claim 21, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below 
As of claim 24, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 
Claim 25 is allowed as being dependent on claim 24.
As of claim 24, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 and guides the displayed image to eye box 300 of observer D so that observer D visually recognizes virtual image I. Eye box 300 means the region in which observer D can visually recognize complete virtual image I. Camera 170 detects the eye position of observer D. KUZUHARA does not anticipate or render obvious, alone or in combination, a further modulation device which is arranged in the beam path between the further projection device and the deflection device. 

As of claim 32, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a 
Claims 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 22, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for 
As of claim 23, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 and guides the displayed image to eye box 300 of observer D so that observer D visually recognizes virtual image I. Eye box 300 means the region in which observer D can visually recognize complete virtual image I. Camera 170 detects the eye position of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Lacoste et al. (US 20110157667 A1) teaches holographic head-up displays, to holographic optical sights, and also to 3D holographic image displays. We describe a holographic head-up display and a holographic optical sight, for displaying, in an eye box of the display/sight, a virtual image comprising one or more substantially two-dimensional images, the head-up display comprising: a laser light source; a spatial light modulator (SLM) to display a hologram of the two-dimensional images; illumination optics in an optical path between said laser light source and said SLM to illuminate said SLM; and imaging optics to image a plane of said SLM comprising said hologram into an SLM image plane in said eye box such that the lens of the eye of an observer of said head-up display performs a space-frequency transform of said hologram on said SLM to generate an image within said observer's eye corresponding to the two-dimensional images;
- Prior Art YOKOTA et al. (US 20210041687 A1) teaches a light deflector which includes a stationary part; a movable unit having a reflecting surface; a connecting part between the movable unit and the stationary part; a drive unit disposed on a first surface of the connecting part, the drive unit configured to deform the connecting part to oscillate the movable unit; and a rib disposed on a second surface of the connecting 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882